DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.

Response to Amendment
4.	In the amendment filed on 6/17/2021, claims 1, 2, 6, 9, 17 have been amended. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US Publication 2012/0159098 A1) in view of Hagerup (US Patent 10,769,126 B1) and further in view of Patiejunas et al. (US Publication 2014/0046909 A1)
	As per claim 1, Cheung teaches A method, (see Abstract)
comprising: obtaining, by a system comprising a processor, array positions in a chunk filter based on a chunk identifier of a data chunk, wherein the chunk filter is associated with a partition of a data storage system, and employs hashing chunk identifiers; (paragraphs 0098, 0131, 0135, chunk containers are identified and data chunk identifiers referenced utilizing a Bloom filter, the positions of data chunks 
determining, based on the chunk identifier values in the array positions in the chunk filter, whether the data chunk is not in use or is possibly in use; (paragraph 0113, 0117, 0167, 0168, a generation checker checks if a data chunk mapping entry does or does not exist, and paragraphs 0126, 0135, 0139, unused data chunks are determined based on data chunk identifiers and hash index)
and in response to the determining resulting in a first determination that the data chunk is not in use, garbage collecting the data chunk; (paragraph 0124, 0130, garbage collection is performed on identified and obsolete data chunks; Additionally, “in response to determining…” denotes a contingent limitation, and contingent limitations are not guaranteed to take place and are therefore not required to be taught. see MPEP § 2103 Section I(C), MPEP 2111.04 Section II.)
Cheung does not explicitly indicate employ keys based on hashing chunk identifiers to determine data chunks being used.
Hagerup teaches employ keys based on hashing chunk identifiers to determine data chunks being used. (column 5 lines 27-60, column 9 lines 31-40, partition keys are utilized to map data shards and chunks to data records, the partition key being a shard key to associate data chunks to shards, and column 10 lines 18-36, column 15 line 47 – column 16 line 6, column 17 lines 14-40, shard keys are utilized to map to data chunks that are in use; In the alternative, the prior art of Cheung could be interpreted as 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters with Hagerup’s ability to utilize shard keys for hashed data records to associate with data chunks. This gives the user the ability to utilize keys to identify data chunks that are being used by a system. The motivation for doing so would be to reduce data entropy for large groups of stored data (column 1 lines 23-36). 
Cheung in view of Hagerup does not explicitly indicate in response to the determining resulting in a second determination that the data chunk is possibly in use, performing a scanning operation on a tree data structure associated with the partition to verify whether the data chunk is in use or is not in use, wherein the tree data structure tracks locations of objects stored in data chunks of the partition.
Patiejunas teaches in response to the determining resulting in a second determination that the data chunk is possibly in use, performing a scanning operation on a tree data structure associated with the partition to verify whether the data chunk is in use or is not in use, wherein the tree data structure tracks locations of objects stored in data chunks of the partition. (paragraphs 0019, 0135, 0149, validating the integrity of data stored in partitions of data chunks is performed by verification through a hash tree data structure, the hash tree representing data)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of 
As per claim 2, Cheung teaches maintaining the chunk filter in association with the tree data structure, comprising determining when an element corresponding to the data chunk is added to the tree data structure, hashing the chunk identifier of the data chunk to determine the array positions, and storing values at the array positions to indicate that the data chunk is in use. (paragraph 0146, 0167, data chunk exists in the record, paragraph 0095, stream map showing levels of data chunks, paragraph 0094, 0097, chunk container generation indication showing revisions)
As per claim 3, Cheung teaches the chunk filter comprises a bitmap, and wherein the storing the values at the array positions to indicate that the data chunk is in use comprises setting respective bits at respective array positions. (paragraph 0140, deletion bitmap)
As per claim 4, Cheung teaches the garbage collecting of the data chunk is performed after the scanning operation verifies that the data chunk is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection to identify unused data chunks)
As per claim 5, Cheung teaches rebuilding the chunk filter into a new chunk filter during the scanning operation. (paragraph 0093, 0128, new chunk container)
As per claim 6, Cheung teaches the chunk identifier is a first chunk identifier of a first data chunk, wherein the array positions are first array positions, and wherein the rebuilding the chunk filter further comprises detecting a tree data structure update corresponding to an element corresponding to a second data chunk being added to the chunk data structure, in response to the detecting the tree data structure update, determining second array positions corresponding to a second chunk identifier of the second data chunk, and storing values at the second array positions to indicate that the second data chunk is in use in the new chunk filter. (paragraph 0137, 0146, 0149, updating data chunk record mapping, paragraphs 0132, array positions, paragraph 0095, 0097, stream map of data chunks and chunk container generation)
As per claim 7, Cheung teaches the obtaining the array positions comprises using a group of respective hash functions that hash the chunk identifier into the respective array positions. (paragraph 0079, 0138, chunk hash values and hash index)
As per claim 8, Cheung teaches the chunk filter comprises a Bloom filter data structure comprising a corresponding bitmap data structure, and wherein the obtaining the array positions comprises using a group of respective hash functions that hash the chunk identifier into the array positions in the corresponding bitmap data structure. (paragraph 0132, Bloom filter, paragraph 0140, deletion bitmap, paragraph 0138, 0146, hash index)

As per claim 9, Cheung teaches A system, (see Abstract)
comprising: a processor; (Figure 30 reference 3002, processing unit)

maintaining a chunk filter in association with a tree data structure, comprising updating the chunk filter at array positions representing respective chunk identifiers of respective data chunks responsive to respective elements corresponding to the respective data chunks being added to the tree data structure, wherein the tree data structure is associated with a partition of a data storage system, and the chunk filter employs hashing chunk identifiers;(paragraphs 0098, 0131, 0135, chunk containers are maintained and data chunk identifiers referenced utilizing a Bloom filter, the positions of data chunks mapped, paragraph 0099, 0105, redirection table and hash table structure, paragraphs 0132, Bloom filters having array positions, paragraph 0098, 0190, bloom filters are associated with subsets of data chunks and chunk containers having a set size, and paragraphs 0146, 0149, data chunk hash identifiers are utilized as a key in a hash index for data chunks)
and determining whether a data chunk garbage collection candidate is not in use or possibly in user, comprising: hashing a chunk identifier of the data chunk garbage collection candidate to determine associated array positions corresponding to the chunk identifier in the chunk filter; (paragraph 0113, 0117, 0167, 0168, a generation checker checks if a data chunk mapping entry does or does not exist, paragraph 0079, 0138, chunk hash values and hash index)

in response to the determining indicating that the data chunk garbage collection candidate is not in use, garbage collecting the data chunk garbage collection candidate; (paragraph 0124, 0130, garbage collection is performed on identified and obsolete data chunks; Additionally, “in response to determining…” denotes a contingent limitation, and contingent limitations are not guaranteed to take place and are therefore not required to be taught. see MPEP § 2103 Section I(C), MPEP 2111.04 Section II.)
Cheung does not explicitly indicate the chunk filter employ keys based on hashing chunk identifiers to determine array positions corresponding to the chunk identifier.
Hagerup teaches the chunk filter employ keys based on hashing chunk identifiers to determine array positions corresponding to the chunk identifier. (column 5 lines 27-60, column 9 lines 31-40, partition keys are utilized to map data shards and chunks to data records, the partition key being a shard key to associate data chunks to shards, and column 10 lines 18-36, column 15 line 47 – column 16 line 6, column 17 lines 14-40, shard keys are utilized to map to data chunks that are in use; In the alternative, the prior art of Cheung could be interpreted as teaching keys based on hashing chunk identifiers, see Cheung paragraph 0146, a data chunk hash value from a data chunk identifier is a key in a hash index)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of 
Cheung in view of Hagerup does not explicitly indicate in response to the determining indicating that the data chunk garbage collection candidate is possibly in use, performing a scanning operation on the tree data structure to verify whether the data chunk garbage collection candidate is in use or is not in use, wherein the tree data structure tracks locations of objects stored in the respective data chunks of the partition.
Patiejunas teaches in response to the determining indicating that the data chunk garbage collection candidate is possibly in use, performing a scanning operation on the tree data structure to verify whether the data chunk garbage collection candidate is in use or is not in use, wherein the tree data structure tracks locations of objects stored in the respective data chunks of the partition. (paragraphs 0019, 0135, 0149, validating the integrity of data stored in partitions of data chunks is performed by verification through a hash tree data structure, the hash tree representing data)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters and Hagerup’s ability to utilize shard keys for hashed data records to associate with data chunks with Patiejunas’ ability to utilize a generated hash tree representing data stored in chunks for verification of data. This gives the user the ability to represent data chunks as nodes in a tree that can be utilized 
As per claim 10, Cheung teaches maintaining the chunk filter comprises determining when an element corresponding to a data chunk is added to the tree data structure, hashing a corresponding chunk identifier of the data chunk to determine corresponding array positions, and storing values at the corresponding array positions to indicate that the data chunk is in use. (paragraph 0146, 0167, data chunk exists in the record, paragraph 0095, stream map showing levels of data chunks, paragraph 0094, 0097, chunk container generation indication showing revisions)
As per claim 11, Cheung teaches the garbage collecting of the data chunk garbage collection candidate is in further response to the scanning operation verifying that the data chunk garbage collection candidate is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection)
As per claim 12, Cheung teaches the operations further comprise rebuilding the chunk filter into a new chunk filter during the scanning. (paragraph 0093, 0128, new chunk container)
As per claim 13, Cheung teaches the chunk filter comprises a Bloom filter. (paragraph 0132, Bloom filter)
As per claim 14, Cheung teaches the data chunk garbage collection candidate comprises a repository chunk. (paragraphs 0098, 0131, 0135, chunk containers)
As per claim 15, Cheung teaches the chunk filter comprises a bitmap data structure, and wherein the hashing the chunk identifier comprises using a group of hash 
As per claim 16, Cheung teaches the chunk filter comprises a bitmap data structure, and wherein the maintaining the chunk filter in association with the tree data structure comprises updating the tree data structure at the array positions representing the respective chunk identifiers of the respective data chunks comprises setting respective bits at respective array positions in the bitmap data structure. (paragraph 0140, deletion bitmap, paragraph 0137, 0146, 0149, updating data chunk record mapping, paragraphs 0132, array positions, paragraph 0095, 0097, stream map of data chunks and chunk container generation)

As per claim 17, Cheung teaches A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: (see Abstract)
performing a garbage collection operation with respect to a garbage collection candidate chunk associated with a tree data structure, comprising accessing a chunk filter, based on a chunk identifier of the garbage collection candidate chunk, to determine whether the garbage collection candidate chunk is not in use or is possibly in use, wherein the tree data structure is associated with a partition of a data storage system, and the chunk filter employs hashing chunk identifiers; (paragraphs 0098, 0131, 0135, chunk containers are identified and data chunk identifiers referenced utilizing a Bloom filter, the positions of data chunks mapped, paragraphs 0132, Bloom filters having array positions, paragraph 0098, 0190, bloom filters are associated with subsets 
in response to determining that the garbage collection candidate chunk is not in use, garbage collecting the garbage collection candidate chunk; (paragraph 0124, 0130, garbage collection is performed on identified and obsolete data chunks; Additionally, “in response to determining…” denotes a contingent limitation, and contingent limitations are not guaranteed to take place and are therefore not required to be taught. see MPEP § 2103 Section I(C), MPEP 2111.04 Section II.)
Cheung does not explicitly indicate the chunk filter employ keys based on hashing chunk identifiers to determine array positions corresponding to the chunk identifier.
Hagerup teaches the chunk filter employ keys based on hashing chunk identifiers to determine array positions corresponding to the chunk identifier. (column 5 lines 27-60, column 9 lines 31-40, partition keys are utilized to map data shards and chunks to data records, the partition key being a shard key to associate data chunks to shards, and column 10 lines 18-36, column 15 line 47 – column 16 line 6, column 17 lines 14-40, shard keys are utilized to map to data chunks that are in use; In the alternative, the prior art of Cheung could be interpreted as teaching keys based on hashing chunk identifiers, see Cheung paragraph 0146, a data chunk hash value from a data chunk identifier is a key in a hash index)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters with Hagerup’s ability to utilize shard keys for 
Cheung in view of Hagerup does not explicitly indicate in response to determining that the garbage collection candidate chunk is possibly in use, scanning the tree data structure to verify whether the garbage collection candidate chunk is in use or is not in use, wherein the tree data structure tracks locations of objects stored in the respective data chunks of the partition.
Patiejunas teaches in response to determining that the garbage collection candidate chunk is possibly in use, scanning the tree data structure to verify whether the garbage collection candidate chunk is in use or is not in use, wherein the tree data structure tracks locations of objects stored in the respective data chunks of the partition. (paragraphs 0019, 0135, 0149, validating the integrity of data stored in partitions of data chunks is performed by verification through a hash tree data structure, the hash tree representing data)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters and Hagerup’s ability to utilize shard keys for hashed data records to associate with data chunks with Patiejunas’ ability to utilize a generated hash tree representing data stored in chunks for verification of data. This gives the user the ability to represent data chunks as nodes in a tree that can be utilized 
As per claim 18, Cheung teaches the garbage collecting of the garbage collection candidate chunk is not performed until after the scanning of the tree data structure verifies that the garbage collection candidate chunk is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection)
As per claim 19, Cheung teaches rebuilding the chunk filter into a new chunk filter during the scanning. (paragraph 0093, 0128, new chunk container)
As per claim 20, Cheung teaches maintaining the chunk filter in association with the tree data structure, comprising determining that an element corresponding to a data chunk is added to the tree data structure, hashing the chunk identifier of the data chunk to determine array positions in the chunk filter, and storing values at the array positions to indicate that the data chunk is in use. (paragraph 0140, deletion bitmap, paragraph 0138, 0146, hash index)




Response to Arguments
7.	Applicant’s arguments filed on 7/13/2021 with respect to the 35 USC 103 rejection of claims 1-20 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the previously cited prior art of Hagerup (US Patent 10,769,126 B1) that teaches the ability to utilize shard keys for hashed data records to associate with data chunks and the newly cited prior art of Patiejunas et al. (US Publication 2014/0046909 A1) that teaches the ability to utilize a generated hash tree representing data stored in chunks for verification of data, which are incorporated into the previously cited prior art of Cheung that teaches a method of performing garbage collection of unused data chunks utilizing bloom filters, to teach the limitations of amended independent claims 1, 9, and 17, as disclosed above. Amendments to the claims that have changed the scope of the invention have necessitated new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Word (US Publication 2015/0052109 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168